Order entered April 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01333-CV

                 ROUGH CREEK MANAGEMENT, LLC, ET AL., Appellants

                                               V.

                                  DONNA WEISS, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-05554

                                           ORDER
       The Court has before it appellee’s April 3, 2013 motion for extension of time to file brief,

which is unopposed. The Court GRANTS the motion and ORDERS appellee to file her brief by

May 8, 2013.       No further extensions will be granted absent a showing of exceptional

circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE